     Case 2:18-cv-09682-RGK-SP Document 15 Filed 05/05/20 Page 1 of 1 Page ID #:123



 1
 2
                                                                 JS-6
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10
11     IMMANUEL CHRISTIAN PRICE,             ) Case No. CV 18-9682-RGK (SP)
                                             )
12                         Plaintiff,        )
                                             )
13                   v.                      )           JUDGMENT
                                             )
14     HARRIS, et al.,                       )
                                             )
15                     Defendants.           )
    _____________________________            )
16 o
17      Pursuant to the Memorandum and Order Dismissing Action for Failure to
18 Prosecute,
19          IT IS HEREBY ADJUDGED that the First Amended Complaint and this
20 action are dismissed without prejudice.
21
22 Dated: May 5, 2020
23
24                                       ________________________________
25                                       HONORABLE R. GARY KLAUSNER
                                         UNITED STATES DISTRICT JUDGE
26
27
28
